DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 10-16 and 18-29 are pending. Claim 17 has been canceled. Claims 10, 18, and 21 have been amended. The prior art rejections are maintained with revisions in view of the amendments, with some rejections having a new secondary reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


18-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lopez (US 2018/0299359).
Regarding claim 18, Lopez discloses a method of three-dimensionally printing a capsule from a first powder supply (powder sample capsule 20, [0003]; test feature, [0005] [0029]), the method comprising: (a) depositing a first amount of powder from the first powder supply onto a base plate via a printer; (b) moving the printer relative to the base plate while sintering the first amount of powder via the printer to form a sintered base; (c) depositing a second amount of powder from the first powder supply and a third amount of powder from the first powder supply on top of sintered base via the printer; (d) after depositing the second layer of powder, sintering the second amount of powder to form a portion of a sintered side wall connected with the sintered base (note that [0003] discloses forming a bed of powder then sintering); (e) depositing a fourth amount of powder from the first powder supply on top of the sintered side wall and the third amount of powder; and (f) sintering the fourth amount of powder to form a portion of a sintered top, wherein the sintered base, the sintered side wall, and the sintered top fully contain the third amount of powder (additive manufacturing process depositing and sintering metal powder layers producing metal powder sample capsule 150 with chamber 152 containing unfused metal powder 154, [0030], [0036], Figs. 4-17; for the embodiment shown in Fig. 5, the first layer is a layer of manually breakable support 186, [0040], Fig. 5, the second layer is a layer of first tapered end 166, [0037], Fig. 5, the third layer is a layer of removable cap 160, [0036], Fig 5; powder is deposited on build platform 118 as various components of the printer move during the process to direct the laser for sintering [0003] [0030] [0032] [0035]).  

Regarding claim 20, Lopez discloses wherein the sintered side wall has a frusto-conical shape (first tapered end 166, [0037], Figs. 4-8).  
Regarding claim 21, Lopez discloses a method of three-dimensionally printing a powder capsule from a powder supply (powder sample capsule 20, [0003]; test feature, [0005] [0029]), the method comprising: (a) depositing a first layer of powder from the powder supply onto a base plate via a printer (thin layer of raw material 114 of first layer, [0032], Figs. 4-5), wherein the first layer has a first cross-sectional area; (b) traversing the printer across the first cross-sectional area of the first layer (laser passes over surface for each layer, these are conventional steps for additive manufacturing, [0032]), wherein traversing the printer across the first cross-sectional area of the first layer includes sintering the first layer of powder across an entirety of the first cross-sectional area via the printer to form a sintered base on the base plate (sintered powder for bottom layer of support 186 of sample capsule 150, [0040], Figs. 5-6; sintering performed by the printer, [0030] [0032]); (c) depositing a second layer of powder from the powder supply onto the sintered base via the printer, wherein the second layer has a second cross- sectional area (thin layer of raw material 114 of some successive layer, [0032], Figs. 4-5); and (d) after depositing the second layer of powder, traversing the printer across the second cross-sectional area of the second layer (note that [0003] discloses forming a bed of powder then sintering), wherein traversing the printer across the second cross-sectional area of the second layer includes: (i) traversing the printer across a first end of an outer portion of the second cross-sectional area; (ii) while traversing the printer across the first end of the outer 
Regarding claim 22, Lopez discloses (a) after traversing the printer across the inner portion of the second cross- sectional area, traversing the printer across a second end of the outer portion of the second cross-sectional area, wherein the first and second ends are laterally opposed from each other relative to the inner portion of the second cross-sectional area (laser passes over entire surface for each layer, these are conventional steps for additive manufacturing, [0032]); and (b) while traversing the printer across the second end of the outer portion of the second cross-sectional area, resuming sintering the second layer of powder (laser passes over surface for each layer and selectively sinters edges of metal powder sample capsule, stopping sintering in the middle, [0032] [0037]).  

Regarding claim 24, Lopez discloses (a) depositing a third layer of powder from the powder supply onto the sintered side wall and the unsintered interior portion of the second layer via the printer, wherein the third layer has a third cross-sectional area; and (b) traversing the printer across the third cross-sectional area of the third layer, wherein traversing the printer across the third cross-sectional area of the third layer includes: (i) traversing the printer across an outer portion of the third cross- sectional area; (ii) while traversing the printer across the outer portion of the third cross-sectional area, sintering the third layer of powder to form a second sintered side wall portion connected with the first sintered side wall portion; (iii) after traversing the printer across the outer portion of the third cross-sectional area, arresting sintering the third layer of powder; and (iv) after arresting sintering the third layer of powder, traversing the printer across an inner portion of the third cross-sectional area without sintering the third layer of powder to maintain an unsintered interior portion of the third layer (laser 
Regarding claim 25, Lopez discloses wherein the inner portion of the second cross- sectional area is wider than the inner portion of the third cross-sectional area such that the unsintered interior portion of the second layer is wider than the unsintered interior portion of the third layer (with second and third layers both in first tapered end 166, unsintered interior portion of the second layer is wider than the unsintered portion of the third layer, [0037], Figs. 5-6; for the embodiment shown in Fig. 5, the first layer is a layer of manually breakable support 186, [0040], Fig. 5, the second layer is a layer of first tapered end 166, [0037], Fig. 5, the third layer is a layer of removable cap 160, [0036], Fig 5).  
Regarding claim 26, Lopez discloses wherein the second cross-sectional area is equal to or greater than the third cross-sectional area  (with second and third layers both in first tapered end 166, the second cross-sectional area is greater than the third cross-sectional area, [0037], Figs. 5-6; for the embodiment shown in Fig. 5, the first layer is a layer of manually breakable support 186, [0040], Fig. 5, the second layer is a layer of first tapered end 166, [0037], Fig. 5, the third layer is a layer of removable cap 160, [0036], Fig 5).  
Regarding claim 28, Lopez discloses wherein traversing the printer across the second cross-sectional area of the second layer is performed while maintaining the printer at a constant height relative to the base plate (vertical movement for each successive layer, but as is conventional, constant height during printing of a single layer, [0032]).  

18-19, 21-24 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liebl (EP 2875933).
Regarding claim 18, Liebl discloses a method of three-dimensionally printing a capsule from a first powder supply (documentation body in the form of a vessel, [0009-11]), the method comprising: (a) depositing a first amount of powder from the first powder supply onto a base plate via a printer; (b) moving the printer relative to the base plate while sintering the first amount of powder via the printer to form a sintered base; (c) depositing a second amount of powder from the first powder supply and a third amount of powder from the first powder supply on top of sintered base via the printer; (d) after depositing the second layer of powder sintering the second amount of powder to form a portion of a sintered side wall connected with the sintered base (note that [0003] discloses applying a powder layer then sintering); (e) depositing a fourth amount of powder from the first powder supply on top of the sintered side wall and the third amount of powder; and (f) sintering the fourth amount of powder to form a portion of a sintered top, wherein the sintered base, the sintered side wall, and the sintered top fully contain the third amount of powder (printing of document body 20 with base 21, side wall 22 surrounding powder material 23 and cover 24 constitutes these steps, [0011], [0019-21], Figs. 1-3; powder deposited on a substrate and various components of the printer move during the process to direct the laser for sintering [0002-04] [0009]).  
Regarding claim 19, Liebl discloses sintering a cap on top of the sintered top (cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 21, Liebl discloses a method of three-dimensionally printing a powder capsule from a powder supply (documentation body in the form of a vessel, [0009-11]), the 

Regarding claim 23, Liebl discloses wherein traversing the printer across the second cross-sectional area of the second layer further includes: (a) while traversing the printer across the first end of the outer portion of the second cross-sectional area, maintaining a sintering element of the printer in an activated state; (b) after traversing the printer across the first end of the outer portion of the second cross-sectional area, transitioning the sintering element to a deactivated state; and (c) while traversing the printer across the inner portion, maintaining the sintering element in the deactivated state (movement of laser beam 13 over powder bed 12 and selective operation in printing document body 20 with base 21, side wall 22 surrounding powder material 23 and cover 24 constitutes the recited steps, [0011], [0019-21], Figs. 1-3).  
Regarding claim 24, Liebl discloses (a) depositing a third layer of powder from the powder supply onto the sintered side wall and the unsintered interior portion of the second layer via the printer, wherein the third layer has a third cross-sectional area; and (b) traversing the printer across the third cross-sectional area of the third layer, wherein traversing the 
Regarding claim 27, Liebl discloses wherein the first cross-sectional area and the second cross-sectional area are equal to each other (cylindrical side walls 22 over base 21 results in equal areas, [0011], [0019-21], Figs. 1-3).  
Regarding claim 28, Liebl discloses wherein traversing the printer across the second cross-sectional area of the second layer is performed while maintaining the printer at a constant height relative to the base plate (production in layers results in constant height for a given layer plane, [0005] [0015]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2018/0299359) in view of Marchione (US 2020/0086555).
Regarding claim 10, Lopez discloses a method of three-dimensionally printing a powder capsule from a first powder supply (powder sample capsule 20, [0003]; test feature, [0005] [0029]), wherein the powder capsule comprises (a) a sintered exterior formed of unitary construction, wherein the sintered exterior defines an interior portion (sintered metal powder, [0029-30]; test feature 108 is a metal powder sample capsule 150 with sintered exterior with chamber 152 with unfused metal powder 154, [0036], Fig. 4); and (b) an unsintered powder housed within the interior portion of the sintered exterior such that the unsintered powder is fully encapsulated by the sintered exterior (unfused metal powder 154 within chamber 152, [0036], Fig. 4); the method comprising:(a) depositing a first layer of powder; (b) sintering a first fully contained perimeter of the first layer of powder, as well as an entire interior of the first fully contained perimeter of the first layer of powder; (c) depositing a second layer of powder; (d) after depositing the second layer of powder sintering a second fully contained perimeter of the second layer of powder without sintering at least a portion of the powder located within the second fully contained perimeter (note that [0003] discloses forming a bed of powder then sintering); (e) depositing a third layer of powder; (f) sintering a third fully contained perimeter of the third layer of powder, as well as an entire interior of the third fully contained perimeter of the third layer of powder (additive manufacturing process depositing and sintering metal powder layers producing metal powder sample capsule 150, [0030], [0036], Figs. 4-17; for the embodiment shown in Fig. 5, the first layer is a layer of manually breakable support 186, [0040], Fig. 5, the second layer is a layer of first tapered end 166, [0037], Fig. 5, the third layer is a layer 
Lopez teaches a method substantially as claimed. Lopez does not disclose wherein production parts 102 are at least one of a surgical instrument or a surgical tool.
However, in the same field of endeavor of selective laser sintering with metal powder, Marchione teaches three-dimensionally printing a surgical tool from the powder supply via the printer on the base plate ([0033]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified production parts 102 of Lopez to be a surgical tool as taught by [0033] of Marchione because [0033] of Marchione teaches printing surgical tools as a substitute use of SLA with metal powder to aircraft components which are taught by [0002] of Lopez.
Regarding claim 11, Lopez as modified teaches wherein sintering the first fully contained perimeter of the first layer of powder further comprises sintering the sintered exterior portion (sintered base of metal powder sample capsule 150, [0030], [0036], Figs. 4-17), wherein sintering the second fully contained perimeter of the second layer of powder further comprises sintering the sintered exterior portion (sintered exterior of at least one layer of the sidewall of metal powder sample capsule 150, [0030], [0036], Figs. 4-17), wherein sintering the third fully contained perimeter of the third layer of powder further comprises sintering the sintered exterior portion (sintered exterior of removable cap 160, top of metal powder sample capsule 150, [0030], [0036], Figs. 4-17).  

Regarding claim 13, Lopez as modified teaches wherein sintering the third fully contained perimeter comprising forming a removable cap (removable cap 160, [0036], Figs. 4-17).  
Regarding claim 14, Lopez as modified teaches wherein forming the removable cap further comprises defining a portion of the interior portion (defining interpreted as partially enclosing the interior portion, [0036], Figs. 5-17).  
Regarding claim 15, Lopez as modified teaches wherein sintering the first layer of powder, the second layer of powder, and the third layer of powder further comprises a laser sintering process ([0030]).  
Regarding claim 16, Lopez as modified teaches three-dimensionally printing an identifying element on a surface of the sintered exterior (labeling during AM, [0038]).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2018/0299359) as applied to claim 21 above, and further in view of Marchione (US 2020/0086555).
Regarding claim 29, Lopez teaches three-dimensionally printing production parts 102 from the powder supply via the printer on the base plate while three-dimensionally printing the powder capsule ([0035]). Lopez teaches a method substantially as claimed. Lopez does not 
However, in the same field of endeavor of selective laser sintering with metal powder, Marchione teaches three-dimensionally printing a surgical tool from the powder supply via the printer on the base plate ([0033]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified production parts 102 of Lopez to be a surgical tool as taught by [0033] of Marchione because [0033] of Marchione teaches printing surgical tools as a substitute use of SLA with metal powder to aircraft components which are taught by [0002] of Lopez.

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (EP2875933) in view of Marchione (US 2020/0086555).
Regarding claim 10, Liebl discloses a method of three-dimensionally printing a powder capsule from a first powder supply (documentation body in the form of a vessel, [0009-11]), wherein the powder capsule comprises (a) a sintered exterior formed of unitary construction, wherein the sintered exterior defines an interior portion ([0011]); and (b) an unsintered powder housed within the interior portion of the sintered exterior such that the unsintered powder is fully encapsulated by the sintered exterior ([0011]); the method comprising: (a) depositing a first layer of powder; (b) sintering a first fully contained perimeter of the first layer of powder, as well as an entire interior of the first fully contained perimeter of the first layer of powder; (c) depositing a second layer of powder; (d) after depositing the second layer of powder sintering a 
and (g) three-dimensionally printing a separate object other than the powder capsule formed from the first powder supply (components 3, [0019]).  
Liebl teaches a method substantially as claimed. Liebl does not disclose wherein components 3 are at least one of a surgical instrument or a surgical tool.
However, in the same field of endeavor of selective laser sintering with metal powder, Marchione teaches three-dimensionally printing a surgical tool from the powder supply via the printer on the base plate ([0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified components 3 of Liebl to be a surgical tool as taught by [0033] of Marchione because [0033] of Marchione teaches printing surgical tools as a substitute use of SLA with metal powder to aircraft components which are taught by [0006] of Liebl.
Regarding claim 11, Liebl as modified teaches wherein sintering the first fully contained perimeter of the first layer of powder further comprises sintering the sintered exterior portion, wherein sintering the second fully contained perimeter of the second layer of powder further comprises sintering the sintered exterior portion, wherein sintering the third fully contained 
Regarding claim 12, Liebl as modified teaches wherein sintering the second fully contained perimeter further comprises forming a shoulder (portion of document body 20 constitutes a shoulder at meeting point of side wall 22 and base 21 or cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 13, Liebl as modified teaches wherein sintering the third fully contained perimeter comprising forming a removable cap (destructible cover 24 is removable, [0021]).  
Regarding claim 14, Liebl as modified teaches wherein forming the removable cap further comprises defining a portion of the interior portion (defining interpreted as partially enclosing the interior portion, true of cover 24 enclosing interior of document body 20, [0021], Fig. 3).  
Regarding claim 15, Liebl as modified teaches wherein sintering the first layer of powder, the second layer of powder, and the third layer of powder further comprises a laser sintering process (sintering of base 21 and cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 16, Liebl as modified teaches three-dimensionally printing an identifying element on a surface of the sintered exterior ([0012]).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (EP2875933) as applied to claim 21 above, and further in view of Marchione (US 2020/0086555).

However, in the same field of endeavor of selective laser sintering with metal powder, Marchione teaches three-dimensionally printing a surgical tool from the powder supply via the printer on the base plate ([0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified components 3 of Liebl to be a surgical tool as taught by [0033] of Marchione because [0033] of Marchione teaches printing surgical tools as a substitute use of SLA with metal powder to aircraft components which are taught by [0006] of Liebl.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2018/0299359) as applied to claim 21 above, and further in view of Andersen (US 2018/0298215).
Regarding claim 29, Lopez discloses three-dimensionally printing production parts 102 from the powder supply via the printer on the base plate while three-dimensionally printing the powder capsule ([0035]). Lopez teaches a method substantially as claimed. Lopez does not disclose wherein production parts 102 are at least one of a surgical instrument, a surgical tool, or a medical implant.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified production parts 102 of Lopez to be a medical implant as taught by [0136-37] of Andersen because [0137] of Andersen teaches printing medical implants as a substitute use of SLA with metal powder to aircraft components which are taught by [0002] of Lopez.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (EP2875933) as applied to claim 21 above, and further in view of Andersen (US 2018/0298215).
Regarding claim 29, Liebl discloses three-dimensionally printing components 3 from the powder supply via the printer on the base plate while three-dimensionally printing the powder capsule ([0019]). Lopez teaches a method substantially as claimed. Lopez does not disclose wherein components 3 are at least one of a surgical instrument, a surgical tool, or a medical implant.
However, in the same field of endeavor of selective laser sintering with metal powder, Andersen teaches three-dimensionally printing a medical implant from the powder supply via the printer on the base plate ([0136-37]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified components 3 of Liebl to be a medical implant as taught by [0136-37] of Andersen because [0137] of Andersen teaches .
Response to Arguments
Applicant’s arguments, filed September 23, with respect to the rejection(s) of claim(s) 10-16 under 35 USC 102 have been fully considered and are persuasive regarding the separate object being at least one of a surgical instrument or a surgical tool.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Marchionne as indicated above.
Applicant's remaining arguments filed September 23, 2021 have been fully considered but they are not persuasive. Applicant argues that Lopez and Liebl each fail to teach the newly added “via a printer” language. Both references disclose printers preforming the steps of SLS printing which constitutes performance of the recited claim steps including components performing the “via a printer” recitations.
Applicant also argues that Lopez and Liebl each fail to teach “traversing the printer across the first cross-sectional area of the first layer, wherein traversing the printer across the first cross-sectional area of the first layer includes sintering the first layer of powder “via a printer.” Both references disclose printers preforming the steps of SLS printing which constitutes performance of the recited claim steps including components performing the “via a printer” recitations and components traversing cross the first cross-sectional area to perform the sintering. Moving at least one component to direct the laser is an inherent part of sintering in SLS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [0004] of Miller (US 2015/0093283) teaches using SLS to manufacture medical implants and/or surgical tools. [0029] of O’Neill (US 20190351505) teaches using SLS to manufacture medical implants and/or surgical tools. [0073] of El-Tahry (US 2020/0133235) teaches using SLS to manufacture medical implants and/or surgical tools. In combination with [0136-37] of Andersen (US 2018/0298215), any of Miller, O’Neill, or El-Tahry provide sufficient grounds to modify Lopez or Liebl to teach three-dimensionally printing a surgical tool because the combination teaches printing surgical tools as a substitute use of SLA with metal powder to aircraft components which are taught by Liebl or Lopez (medical implants as a substitute use to aircraft components in Andersen, and in turn surgical tools a substitute use for medical implants in each of Miller, O’Neill, and El-Tahry). These three combinations are presented as alternative rejections, substituting for Marchione in the rejections above. Marchione (US 11,014,292) teaches subject matter similar to Marchione (US 2020/0086555), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774